*884Contrary to the defendant’s contention, “the Supreme Court’s charge to the jury regarding accomplice liability did not unlawfully amend the indictment or impermissibly introduce a new theory of culpability into the case” (People v Cordice, 306 AD2d 354 [2003]; see People v Buanno, 296 AD2d 600, 601 [2002]), because “[w]hether a defendant is charged as a principal or as an accomplice to a crime has no bearing on the theory of the prosecution” (People v Rivera, 84 NY2d 766, 769 [1995]).
However, the sentence imposed was excessive to the extent indicated herein. Angiolillo, J.E, Florio, Chambers and Hall, JJ., concur.